Case 0:20-cv-60006-RAR Document 17-3 Entered on FLSD Docket 03/10/2020 Page 1 of 3

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 20-CV-60006-RAR

Plaintiff:
EMILIO PINERO

VS.

Defendant:
M & B, INC.

For:

Lauren Wassenberg

LAUREN WASSENBERG, ESQ.
1825 Nw Corporate Blvd.

Suite 110

Boca Raton, FL 33431

Received by OJF SERVICES, INC. on the 8th day of January, 2020 at 3:19 pm to be served on M & B, INC. C/O
SHOBI U. KAHN REGISTERED AGENT, 3701 NW 9 AVENUE, DEERFIELD BEACH, FL 33064.

I, DOUG NELSON, do hereby affirm that on the 10th day of February, 2020 at 11:55 am, I:

-CORPORATE: Served the within named corporation by delivering a true copy of the SUMMONS AND
COMPLAINT, the registered agent was not available as required under F.S. 48.091. Accordingly service was
made on NADRA KHAN as CO-RESIDENT OF SHOBI U. KAHN of the within named person's usual place of
abode, located at 5300 GODFREY RD, PARKLAND, FL 33067 who resides therein who is fifteen (15) years of
age or older and informed said person of the contents therein, in compliance with state statutes of the within
named corporation pursuant to FS 48.081 3(b) in accordance with 48.031

Additional Information pertaining to this Service:
NO LONGER AT THE ORIGINAL ADDRESS PROVIDED. | THEN ATTEMPTED 5300 GODFREY RD, PARKLAND,

FL 33067, WHERE SERVICE WAS COMPLETED.
Case 0:20-cv-60006-RAR Document 17-3 Entered on FLSD Docket 03/10/2020 Page 2 of 3

RETURN OF SERVICE For 20-CV-60006-RAR

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT! AMA
SPECIAL PROCESS SERVER APPOINTED BY THE SHERIFF, INGOOD STANDING, IN THE JUDICIAL CIRCUIT

- INWHICH PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT I HAVE READ THE
FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

 

 

DOUG NELSO
SPS #773

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020000422

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
NU

T
i

UJr DEKVILED, |!

954.929.4215
WWW.OJFSERVICES.COM

EXEL cv-60006-RAR_ Document 17-3 Entered on FLSD Docket 03/10/2020 Page 3 of 3
Case 0:20-cv-60006-RAR Document 3 Entered on FLSD Docket 01/03/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

+o
Southern District of Florida: o | [0/280 Thin Ll SSa—

¥

EMILIO PINERO

 

Plaintiff(s)
V.

Civil Action No. 20-cv-60006-RAR

M &B, INC.

ee a ae ae ae es

: “ Defendant(s) 7

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) M\& B, INC. (@ gq Da7r och (oe
Reg Agent: KAHN, SHOBI U YQ 500 Ge Freq

3701 NW 9 AVE-

Deérfield Beach; F-33064 Pare Vad , FL 3 Suu)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Glenn Goldstein, Esq.

150 SE 2nd Ave Ste 805
Miami, FL 33131-1574
ggoldstein@gZ2legal.net

Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS
Date: 1/2/2020

S/ Patrick Edwards

Deputy Clerk
Clerk of Court

 
